Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                           Response to Arguments
Applicant’s arguments and amendments, filed 06/17/2022, with respect to the rejection under 35 U.S.C. 103 of claims 1-3, 7-8, and 17 have been fully considered and are persuasive. 
It is noted that claims 1, 4, 9, 10, 14, 15, 17 have been amended.
It is noted that claims 3 and 5 have been cancelled.
It is noted that claims 21-25 have been added.
The rejection under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph, have been withdrawn in view of the amendments.
       Examiner’s Statement of Reasons for Allowance
Yuki in combination with Nakagome does not teach the limitations of independent claims 1, 4, 9, 10, 14, 15, 17, 18, and 21-25 having similar language, specifically:
In claim 1…. “generating an eye image, wherein the eye image includes a pupil region; instructing the display to display the eye image, and changing the pupil region in accordance with the detected location of the user, and causing the pupil region to vibrate in the eye image.”.
In claim 4…..generating an eyelid image, and instructing the display to display the eyelid image on a second face virtual plane, different from the first face virtual plane, wherein the eyelid image is superimposed on the eye image projected onto the first face virtual plane.
In claim 9…..the processor is configured to execute the instructions for instructing the display to display the eye image on each of the first display device and the second display device, the first display device is closer to the detected location of the user than the second display device, and the processor is configured to execute the instructions for changing the pupil region of the eye image on the first display device to a greater degree than the pupil region of the eye image on the second display device.
In claim 10…. the processor is configured to execute the instructions for selecting the motion of directing a predetermined region of a head portion or a trunk portion of the robot toward the detected location of the user in response to an amount of change of the pupil region being greater than or equal to a predetermined value.
In claim 14…. generating an eye image, wherein the eye image includes a pupil region; instructing the display to display the eye image, and changing the pupil region in accordance with the detected location of the user, wherein the processor is configured to execute the instructions for selecting the eye image from multiple kinds of eye images as a control target, and changing the pupil region based on the selected eye image.
In claim 15…. generating an eye image, wherein the eye image includes a pupil region; instructing the display to display the eye image, and changing the pupil region in accordance with the detected location of the user, wherein the processor is configured to execute the instructions for: setting an eye of the user as a gaze point, changing the eye image to direct a perceived sight line of the robot toward the gaze point, and changing the perceived sight line of the robot to remain directed toward the eye of the user based on detected changes in the location of the user.
In claim 17… change the pupil region in accordance with a relative position of the detected location of the user and the robot generate an eyeball model, the eyeball model is a three-dimensional model of an eyeball, and the display is configured to project the eyeball model onto a first face virtual plane, generate an eyelid image, and instruct the display device to display the eyelid image on a second face virtual plane, different from the first face virtual plane, wherein the eyelid image is superimposed on the eye image projected onto the first face virtual plane.
In claim 18…. generating an eye image, wherein the eye image comprises a pupil region; instructing the display to display the eye image, detecting a user based on first information from the camera or second information from the temperature sensor, selecting either the first information or the second information based on a positional relationship between the robot and the user, identifying a face region of the user, setting the identified face region as a gaze point, and changing a location of the pupil region in the eye image in accordance with detected changes in the gaze point.
In claim 21… change the pupil region in accordance with a relative position of the detected location of the user and the robot, instruct the first display device to display a first eye image and the second display device to display a second eye image, the first display device is closer to the detected location of the user than the second display device, and change the pupil region of the first eye image on the first display device to a greater degree than the pupil region of the second eye image on the second display device.
In claim 22… change the pupil region in accordance with a relative position of the detected location of the user and the robot, and select a motion, for execution by a drive mechanism, of directing a predetermined region of a head portion or a trunk portion of the robot toward the detected location of the user in response to an amount of change of the pupil region being greater than or equal to a predetermined value.
In claim 23… change the pupil region in accordance with a relative position of the detected location of the user and the robot, and select the eye image from multiple kinds of eye images as a control target, and change the pupil region based on the selected eye image.
In claim 24… change the pupil region in accordance with a relative position of the detected location of the user and the robot, set an eye of the user as a gaze point, change the eye image to direct a perceived sight line of the robot toward the gaze point, and change the perceived sight line of the robot to remain directed toward the eye of the user based on detected changes in the location of the user.
In claim 25… change the pupil region in accordance with a relative position of the detected location of the user and the robot; and cause the pupil region to vibrate in the eye image.
Furthermore, no art was found in further search that teaches or suggests or renders obvious the above limitations in combination with the other elements of the claim. A hypothetical prior art rejection would require impermissible hindsight reasoning.
Therefore, independent claims 1, 4, 9, 10, 14, 15, 17, 18, and 21-25, are deemed novel and the 35 U.S.C. 103 rejection in previous office action has been withdrawn. 
Dependent claims 2, 6-8, 11-13, 16 and 19-20 are deemed allowable as depending either directly or indirectly from allowed independent claims 1, 4, 9, 10, 14, 15, 17, 18, and 21-25.
Thus, the prior art references do not disclose the recited claim limitations when considered as a whole.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jaime Figueroa whose telephone number is (571)270-7620. The examiner can normally be reached Monday-Friday 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffrey A. Burke can be reached on 4692959067. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JAIME FIGUEROA/ Primary Examiner, Art Unit 3664